    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 1 of 29




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

AMANDA DUREN,                   )         CIVIL ACTION
                                )         FILE NO.
                                )
                                )         JURY TRIAL DEMANDED
      Plaintiff,                )
                                )
v.                              )         FLSA ACTION
                                )
                                )
INTERNATIONAL FOLLIES, INC. )
d/b/a Cheetah and JACK BRAGLIA, )
                                )
      Defendants.               )

                            COMPLAINT

     COMES NOW, AMANDA DUREN a/k/a “Alex” and files this

Complaint against INTERNATIONAL FOLLIES, INC. d/b/a Cheetah and

JACK BRAGLIA and show:

                          INTRODUCTION

     1.    Plaintiff is a former employee of INTERNATIONAL FOLLIES,

INC. (“Cheetah”).

     2.    Cheetah operates an adult entertainment club in Atlanta, Fulton

County, Georgia known as the “Cheetah.”

     3.    JACK BRAGLIA (“Braglia”) is the general manager of Cheetah
                                    -1-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 2 of 29




and owner of Cheetah. At all times relevant to Plaintiff’s Complaint, Braglia

exercise operational control over Cheetah.

      4.    Cheetah failed to pay Plaintiff the minimum wage and overtime

wage for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the Fair

Labor Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”).

      5.    Cheetah also required Plaintiff to make certain payments to

Cheetah employees and others which caused Plaintiff’s wages to drop below

the minimum wage and applicable overtime wage, thereby constituting an

illegal deduction under the FLSA.

      6.    Cheetah required Plaintiff to contribute to an unlawful tip pool

which caused Plaintiff’s wages to drop below the minimum wage and

applicable overtime wage.

      7.    As a result of Defendants’ violation of the FLSA, Plaintiff seeks

all unpaid minimum and overtime wages, recovery of unlawful deductions,

liquidated damages, interest, and attorneys’ fees and costs pursuant to 29

U.S.C. § 216.

                     JURISDICTION AND VENUE

      8.    This Court has jurisdiction over the subject matter of this action

under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.S.C.

                                      -2-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 3 of 29




§ 201 et seq.

        9.      Venue is proper in this District because all or a substantial

portion of the events forming the basis of this action occurred in this District.

Defendants’ club is located in this District and Plaintiff worked in this District.

                                   PARTIES

        10.     Plaintiff was employed as an entertainer by Cheetah and she

qualified as an “employee” as defined by the FLSA, 29 U.S.C. § 203(e)(1).

        11.     Plaintiff has consented in writing to assert claims under the

FLSA.

        12.     Plaintiff is a former entertainer who was employed by

Defendants as an entertainer from August of 2015 to on or about August 19,

2018.

        13.     International Follies, Inc. d/b/a The Cheetah is a Georgia

Corporation with its principal place of business located at 887 Spring Street,

NW, Atlanta, Fulton County, Georgia 30308. At all times mentioned herein,

Cheetah was an “employer” of Plaintiff within the meaning of the FLSA, 29

U.S.C. § 203(d), (g). Defendant International Follies, Inc. d/b/a Cheetah may

be served by serving its registered agent, William M. Hagood at 887 Spring

Street NW, Atlanta, Fulton County, Georgia, 30308.

                                         -3-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 4 of 29




      14.     Defendant Jack Braglia (“Braglia”) is the General Manager of

the Cheetah and a resident of Fulton County, Georgia. Braglia acted directly

or indirectly on behalf of Cheetah, and, at all times mentioned herein was an

“employer” or joint employer of Plaintiff within the meaning of the FLSA.

Defendant Braglia may be served at 887 Spring Street, NW, Atlanta, Fulton

County, Georgia 30308, or anywhere he may be found.

                        FACTUAL ALLEGATIONS

      15.     Plaintiff was employed by Cheetah as an entertainer between

August of 2015 to on or about August 19, 2018.

      16.     The primary duty of a cheetah entertainer is “to dance and

entertain customers, give them a good experience.”

      17.     Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.

      18.     Stated differently, entertainers “danc[e] on stage, perfor[m] table

dances, and entertai[n] customers in Cheetah’s VIP rooms, all while nude or

semi-nude.”




                                        -4-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 5 of 29




            A.     FLSA Claims Arising Prior to April 9, 2016.

      19.    From 2001 until April 9, 2016, Cheetah classified entertainers as

independent contractors.1

      20.    Plaintiff worked for Cheetah prior to April 9, 2016 and was

misclassified as an independent contractor.

      21.    Cheetah exercised significant control over Misclassified Plaintiff

through written and unwritten policies and procedures.

      22.    Misclassified Plaintiff was subject to specific work schedules

requiring her to be at work at certain times and on certain days.

      23.    Misclassified Plaintiff was required to work at least 3 scheduled

shifts per week.

      24.    The weekly schedule was determined at the onset of

Misclassified Plaintiff employment and changed only with Cheetah’s consent.

      25.    For each night shift, Misclassified Plaintiff was required to be at

work by 7:30 pm., on the floor at 8:00 p.m. and remain at work until checkout

was completed which rarely occurred before 3:30 am.


1
   From Cheetah’s inception through the present, it has repeatedly changed
the employment status of its entertainers to reflect its business interests. In the
90’s, Cheetah treated entertainers as employees. In 2001, it began treating
them as independent contractors. In 2016, Cheetah began treating entertainers
as employees again.
                                         -5-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 6 of 29




      26.    Requests for a night off or a vacation while scheduled to work

were required to be approved by Cheetah and/or Braglia in advance.

      27.    If misclassified Plaintiff showed up late for work were fined

between $25 and $50 depending on the time she arrived at work.

      28.    If an entertainer arrived after 9:45, she was not permitted to

work, and subject to other discipline.

      29.    An entertainer was subject to discipline, including suspension or

termination, for an unexcused absence from work.

      30.    Misclassified Plaintiff was required to dance at specified times

and in a specified manner on stage and for customers.

      31.    Misclassified Plaintiff was required to perform stage dance sets

once every hour during each shift. 2

      32.    Each stage set consisted of four (4) dances.




2
  When an entertainer arrived for work, she was required to sign in with the
house mom. The house mom typically then assigns the entertainer to one of
four color-coded dance groups (red, yellow, green, blue). These assignments
determine when each entertainer actually performs on stage.
                                         -6-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 7 of 29




      33.   Misclassified Plaintiff was also required to participate in a walk

out and provide two for one dances every night following the walkout

ceremony.

      34.   During the walkout all of the entertainers are required to dress in

evening gowns and parade before the customers.

      35.   Cheetah tightly controlled the nightly walkout. Specifically,

Cheetah’s rules regarding the walkout demonstrate its control:

      [w]alkout for nightshift is at 10:00 p.m. A two-for-one dance
      (two songs for $10) immediately follows the walkout. When you
      hear the house mom calling for everyone to go behind the main
      stage and line up, you should be ready and headed that way. Once
      behind the main stage, line up on either side and follow the line
      as it move up to the top of the stage. The house mom will be there
      and she will tell which stage to stop-on. Once the DJ calls your
      name make your way down the main stage and to the stage
      number that you were assigned. Once at your stage, smile and
      wait to be picked. DO NOT TALK TO EACH OTHER WHILE
      YOU ARE ON STAGE. If you are picked, make sure everyone
      has walked out, use the stairs to get off the stage, and go to the
      customer’s table. Dance two songs for $10. (Remember that all
      reviews are danced table-top, stage-top, and bar-top only, on the
      main floor.) If you are not picked, you must stay on stage for the
      entire two-for one and wait for the next set to show up before you
      get down.

      36.   Cheetah exercised significant control over other key aspects of

an entertainer’s work, such as “Table Dancing.”

      37.   With regard to table dancing, Cheetah’s rules provide as follows:

                                      -7-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 8 of 29




∙           [t]able dances are done table-top, table-side, stage
            top, stage-side, bar-side or bar-top in the main
            room. You must dance tableside in VIP rooms, in
            the dining room, in the mezzanine area. In the
            executive room, you may dance either table-top or
            table side;

(emphasis added).

      38.   Cheetah controlled the amount an entertainer could charge a

customer for a table dance:

∙           [a]ll table dances are $10. You may not ask for
            more than $10 for a dance anywhere in the club.

(emphasis added).

      39.   Cheetah controlled the way an entertainer could interact with a

customer:

∙           [e]ntertainers are allowed to ask for dances, but the
            are NOT allowed to go from person to person
            asking for them. We observe a no-hassle policy with
            dances here. You may mingle and flirt with
            customers to let them know that you are available to
            dance for them. We encourage you to act has
            hostesses, ask customers’ name, introduce yourself,
            etc....

      40.   Cheetah controlled the way an entertainer danced for a customer:

∙           [d]ancing at the Cheetah is very conservative
            compared to other clubs. We want dancing here to
            be very clean, so we do not allow lewd dancing...
            Here are some dancing “don’ts” and “nevers”:

                                      -8-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 9 of 29




                   -No squatting
                   -No slapping
                   -No “pulling” (of butt cheeks-gross!)
                   -No fondling (by your or by the customer)
                   -No “flossing” or “slingshotting” your
                   bottoms
                   -No bending over
                   -Never give your bottoms to a customer
                   -Never take a tip from behind
                   -Never get down from a table until you are
                   full dressed

                   Please remember that you should only be
                   naked while dancing. You are not allowed to
                   walk around topless or naked.

      41.    Defendants controlled the means and manner by which

Misclassified Plaintiff performed their duties at the workplace.

      42.    Defendants had authority to suspend, fine, fire, or otherwise

discipline entertainers for non-compliance with its rules regarding dancing.

      43.    Defendants actually suspended, fined, fired, or otherwise

disciplined entertainers for non-compliance with its rules regarding dancing.

      44.    Defendants tightly regulated entertainer appearance while on

duty, including the costumes, footwear, makeup, hair, nails and accessories

used by an entertainer.




                                       -9-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 10 of 29




      45.    Each entertainer was “required to wear makeup, to have [their]

nails painted, and to have [their] hair done, all according to standards

communicated to [them] by Cheetah management and/or house moms.”

      46.    If an entertainer failed to comply with the dress and appearance

requirements, she was required to either correct the problem, or was not

allowed to perform.

      47.    Entertainer footwear was specifically subject to management

approval.

      48.    Each entertainer was required to wear stiletto heals no shorter

than 4.5 inches.

      49.    Each entertainer was forced to wear two-piece outfits and garters

for stage dancing, covers for walking around and break away bottoms.

      50.    Although Defendants allowed entertainers to choose their own

costumes, Defendants reserved the right to decide what a particular entertainer

was allowed to wear on the premises.

      51.    In short, Defendants directly and meticulously controlled

entertainer appearance while on duty at the club.

      52.    Defendants provided and paid for all advertising and marketing

efforts undertaken on behalf of Cheetah.

                                       -10-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 11 of 29




      53.    Defendants paid for the building used by the Cheetah,

maintenance of the facility, the sound system, stages, lights, food, beverage

and inventory used at the facility.

      54.    Defendants made all hiring decisions regarding wait staff,

security, entertainer, managerial and all other employees on the Cheetah

premises.

      55.    Defendants opportunity for profit and loss far exceeded each

entertainer’s opportunity for profit and loss from work at the Cheetah.

      56.    Nude dancing is an integral part of Cheetah’s operations.

Cheetah’s advertising prominently displays nude dancing for its customers.

The Cheetah is well known as a “strip club.”

      57.    Cheetah needs entertainers to successfully and profitably operate

the Cheetah business model.

      58.    The position of entertainer requires no managerial skill of others.

      59.    The position of entertainer requires little other skill or education,

formal or otherwise.

      60.    The only requirements to become a Cheetah entertainer are

“physical attributes” and the ability to dance seductively.

      61.    The amount of skill required is more akin to an employment

                                       -11-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 12 of 29




position than that of a typical independent contractor.

      62.    The hiring process involves a brief audition before Defendant

Braglia or one of Cheetah’s house moms.

      63.    The audition consists of the prospective entertainer briefly

dancing in the nude for Defendant Braglia or the house mom, or merely

disrobing and showing the house mom or Defendant Braglia her nude front

and backside.

      64.    Defendants do not require prior experience as an entertainer or

any formal dance training as a job condition or prerequisite to employment.

      65.    Defendants do not require the submission of an application or a

resume as part of the hiring process.

      66.    Misclassified Plaintiff had little or no formal dance training and

experience before auditioning to dance at Cheetah.

      67.    Defendants failed to pay Misclassified Plaintiff an hourly wage

or salary.

      68.    Instead, Misclassified Plaintiff was compensated by Defendants’

customers in the form of tips and gratuities.

      69.    The tips and gratuities were paid directly by the customer to the

Misclassified Plaintiff.

                                        -12-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 13 of 29




       70.   Defendants never took possession of the payments made to

Misclassified Plaintiff.

       71.   Defendants never distributed tips to Misclassified Plaintiff.

       72.   Defendants failed to keep records of Misclassified Plaintiff’s

tips, gratuities and/or service charges paid to Plaintiff or any other entertainer

by customers in violation of 29 CFR Part 516.28.

       73.   Defendants failed to include Misclassified Plaintiff’s earnings

from customers in Cheetah’s gross receipts for tax or accounting purposes.

       74.   At the end of each shift, each Misclassified Plaintiff was required

to go through a tip out procedure during which the entertainer was required to

pay the House mom, floormen, floor manager, disc jockey, “Cheetah buck”

girls, and other Cheetah employees a portion of their tips.

       75.   Misclassified Plaintiff, if late for work, failed to appear for a

scheduled shift, or are deemed to have violated certain Cheetah rules, were

charged additional fees or fines that were retained by the Club or management.

       76.   Fines are paid directly to the General Manager and/or house

mom.

       77.   Defendants maintain no record of fines, tips and gratuities and/or

service charges received by Misclassified Plaintiff.

                                        -13-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 14 of 29




      78.    Defendants maintain incomplete records of time worked by

Misclassified Plaintiff.

      79.    Defendants’ failure to maintain records of the time worked and

amounts paid as fines, tips, gratuities and service charges violate the record

keeping requirements of 29 CFR Part 516.

      80.    Defendants required Plaintiff to attend meetings at Defendants’

business.

      81.    Misclassified Plaintiff typically worked at least three (3) eight

(8) hour shifts per week without being paid any wages by Defendants.

      82.    Misclassified Plaintiff worked over forty (40) hours in some

weeks they worked for Defendants without being paid any wages.

      83.    In order to comply with Defendants’ strict dress and appearance

standards, Misclassified Plaintiff typically expended at least one (1) hour of

time each shift getting ready for work without being paid any wages for such

time getting ready.

      84.    At the end of each night shift, Misclassified Plaintiff was

required to wait at Cheetah until the premises and the parking lot were cleared

of customers before being allowed to leave work without being paid wages

for such waiting time.

                                      -14-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 15 of 29




      85.    Defendants never paid Misclassified Plaintiff any wages or

compensation for any hour in any workweek in which they worked, got ready

for work or were required to be on the premises.

      86.    Defendants did not pay Misclassified Plaintiff one-and-a-half

times their regular rate of pay when Plaintiff worked over forty hours in a

given workweek.

      87.    Defendants have repeatedly been sued for similar non-

compliance with the FLSA beginning in 2013.

      88.    Defendants have been subject to numerous arbitration

proceedings raising similar FLSA issues resulting in several adverse FLSA

decisions involving the same issues in this lawsuit.

      89.    Cheetah have repeatedly sought and received counsel from

attorneys regarding the legality of their FLSA misclassification schemes.

      90.    Since at least 2011, Defendants have been aware that similar

FLSA misclassification schemes involving similar adult entertainment

establishments are illegal.

      91.    In spite of Defendants’ knowledge of the illegality of its FLSA

misclassification schemes and compensation practices, it continued until April




                                      -15-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 16 of 29




8, 2016, to operate illegally because the practice was financially profitable to

Cheetah, and its owner, manager and staff.

      92.    Defendants knew, or showed reckless disregard for the fact that

they misclassified these individuals as independent contractors, and

accordingly failed to pay these individuals the minimum and overtime wage

at the required rate under the FLSA and unlawfully deducted tip-outs and fines

from their pay.

      93.    Misclassified Plaintiff was not covered by any minimum or

overtime wage exemption contained in the FLSA.

                  B.   Claims Accruing After April 9, 2016.

      94.    On or about April 9, 2016, Cheetah began classifying its

entertainers as employees under the FLSA.

      95.    After reclassification, Defendants began paying entertainers a

wage of $2.13 per hour for each hour “on the clock” and used a tip credit to

make up the difference between the hourly wage and the minimum wage

under the tip credit provisions of the FLSA.

      96.    The primary duties of an entertainer after reclassification

remained the same as before reclassification.

      97.    Plaintiff was required to work at least three (3) shifts per week.

                                       -16-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 17 of 29




      98.    Plaintiff worked a day or night shift.

      99.    Plaintiff was required for each night shift to be at work by 7:30

pm., on the floor at 8:00 p.m. and remain at work until checkout was

completed which rarely occurred before 3:30 am.

      100. During the day shift, entertainers were required to be at work by

11:00 a.m., on the floor by 11:30 a.m. and remain at work until 8:00 p.m., and

checkout was completed by roughly 8:30 p.m.

      101. After reclassification, Defendants continued to tightly regulate

entertainer appearance while on duty, including the costumes, footwear,

makeup, hair, nails and accessories used by an entertainer to work at Cheetah.

      102. After reclassification, each entertainer was still “required to wear

makeup, to have [their] nails painted, and to have [their] hair done, all

according to standards communicated to [them] by Cheetah management

and/or house moms.”

      103. Because       of   Defendants’     strict   dress   and   appearance

requirements, Plaintiff typically required in excess of an hour per shift of time

to get ready for work.

      104. Defendants did not pay the entertainers for the time they spent

getting ready for work required to comply with Defendants’ policies.

                                       -17-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 18 of 29




         105. Defendants knew that their entertainers were not being

compensated for time incurred getting ready for work at Cheetah.

         106. After reclassification, Defendants continued to require Cheetah

dancers to go through a check-out process at the end of each shift, during

which the entertainer is required to make certain payments to the floor men,

floor manager, house moms and DJ.

         107. The checkout process included a breathalyzer test and required

the entertainer to wait for the floor to clear, to wait in line to make the required

payments, wait for the parking lot to clear before they could leave the

premises.

         108. Defendants did not pay the entertainers for the time they spent

getting ready for work and going through the mandatory check out and

required waiting procedures.

         109. Defendants knew that entertainers were not being compensated

for the time incurred waiting on the premises to leave work.

         110. After   reclassification,    Defendants    continued     to   require

entertainers to find and pay for another dancer to “cover” for her if she did not

receive permission to miss work or could not make it to work on a scheduled

shift.

                                          -18-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 19 of 29




      111. The cover charge minimum was $40 per shift and the average

night shift charge for a cover was $80 per shift.

      112. Every time an entertainer was required to pay a cover in a

workweek, her wages dropped below the minimum wage for that workweek,

and the overtime wage in those workweeks in which overtime wages were

applicable.

      113. Plaintiff paid covers which dropped their wages to drop below

the minimum wage and applicable overtime rate.

      114. Defendants knew that its entertainers were paying covers when

they were unable to work.

       115. After Defendants classified entertainers as employees, they

required each entertainer to contribute ten percent (10%) of their earnings to

a tip pool.

       116. The tip pool was improperly divided amongst the house moms,

floor men, night manager and disc jockey each shift.

       117. Upon information and belief, the disc jockey then “kicked” back

a portion of the “tip” to Defendants.

       118. Because a portion of the tip pool was shared with management,

floor men, house moms and the DJ, the tip pool is invalid under the FLSA.

                                        -19-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 20 of 29




        119. Because the tip pool is invalid, Defendants are not entitled to a

tip credit for the difference between the hourly wage of $2.13 and the

minimum wage of $7.25 per hour.

        120. Because Cheetah did not pay Plaintiff $2.13 an hour, Cheetah is

not entitled to a tip credit.

        121. After reclassification, entertainers were still required to pay the

floormen a tip of 20% for all VIP referrals.

        122. Plaintiff paid floormen VIP referral fees to floormen during

certain workweeks.

        123. For each workweek in which a VIP referral fee was paid by an

entertainer, the entertainer’s wages dropped below the minimum wage.

        124. The cover charges, VIP referral fees, unpaid time spent getting

ready for work, going through the check-out process, time spent waiting after

work and invalid tip pool caused Plaintiff’s wages to drop below the minimum

wage.

        125. Cheetah’s entertainers were not covered by any exemption under

the FLSA.

        126. Defendants maintained inaccurate records of fines, tips and

gratuities and/or service charges received by Plaintiff.

                                        -20-
     Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 21 of 29




       127. Defendants maintain incomplete records of time worked by

Plaintiff.

       128. Defendants failure to maintain records of the time worked and

amounts paid as fines, tips, gratuities and service charges violate the record

keeping requirements of 29 CFR Part 516.

       129. Defendants knew, or showed reckless disregard for the fact that

there compensation policies violated the FLSA.

                     COUNT I
 MINIMUM WAGE CLAIM (Claims for Violation of 29 U.S.C. § 206)

       130. Each Defendant is an “employer” or joint employer of Plaintiff a

within the meaning of the FLSA, 29 U.S.C. § 203(d).

       131. Defendants are engaged in “commerce” and/or in the production

of “goods” for “commerce” as those terms are defined in the FLSA.

       132. Defendants operate an enterprise engaged in commerce within

the meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees

engaged in commerce, and because its annual gross volume of sales made is

more than $500,000.

       133. Plaintiff consents to sue in this action pursuant to 29 U.S.C. §

216(b).

       134. A consent to sue executed by Plaintiff is attached hereto.
                                      -21-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 22 of 29




      135. Defendants failed to pay Plaintiff the minimum wage in violation

of 29 U.S.C. § 206.

      136. Based upon the conduct alleged herein, Defendants knowingly,

intentionally and willfully violated the FLSA by not paying Plaintiff the

minimum wage under the FLSA.

      137. Throughout the relevant period of this lawsuit, there is no

evidence that Defendants’ conduct that gave rise to this action was in good

faith and based on reasonable grounds. In fact, Defendants continued to

violate the FLSA long after it learned that its misclassification scheme and

compensation policies were illegal.

      138. Due to Defendants’ FLSA violations, Plaintiff is entitled to

recover from Defendants, minimum wage compensation and an equal amount

in the form of liquidated damages, as well as reasonable attorneys’ fees and

costs of the action, including interest, pursuant to 29 U.S.C. § 216(b).

                       COUNT II
       OVERTIME WAGE CLAIM (Violation of 29 U.S.C. § 207)


      139. Each Defendant is an “employer” or joint employer of Plaintiff

within the meaning of the FLSA, 29 U.S.C. § 203(d).

      140. Defendants are engaged in “commerce” and/or in the production

                                       -22-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 23 of 29




of “goods” for “commerce” as those terms are defined in the FLSA.

      141. Defendants operate an enterprise engaged in commerce within

the meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees

engaged in commerce, and because its annual gross volume of sales made is

more than $500,000.

      142. Plaintiff consents to sue in this action pursuant to 29 U.S.C. §

216(b).

      143. A consent to sue executed by Plaintiff is attached to this

Complaint.

      144. Defendants failed to pay Plaintiff overtime wage for each hour

in excess of forty (40) during each workweek in which they worked in

violation of 29 U.S.C. § 207.

      145. Based upon the conduct alleged herein, Defendants knowingly,

intentionally and willfully violated the FLSA by not paying Plaintiff the

overtime wage required under the FLSA.

      146. Throughout the relevant period of this lawsuit, there is no

evidence that Defendants’ conduct that gave rise to this action was in good

faith and based on reasonable grounds. In fact, Defendants continued to

violate the FLSA long after it learned that its misclassification scheme and

                                     -23-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 24 of 29




compensation policies were illegal.

      147. Due to Defendants’ FLSA violations, Plaintiff is entitled to

recover from Defendants, overtime wage compensation and an equal amount

in the form of liquidated damages, as well as reasonable attorneys’ fees and

costs of the action, including interest, pursuant to 29 U.S.C. § 216(b).

                      COUNT III
     UNLAWFUL TAKING OF TIPS (Violation of 29 U.S.C. § 203)

      148. Plaintiff repeats and realleges the allegations in the preceding

paragraphs of this Complaint, and incorporate the same herein by this specific

reference.

      149. Each Defendant is an “employer” or joint employer of Plaintiff

within the meaning of the FLSA, 29 U.S.C. § 203(d).

      150. Defendants are engaged in “commerce” and/or in the production

of “goods” for “commerce” as those terms are defined in the FLSA.

      151. Defendants operate an enterprise engaged in commerce within

the meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees

engaged in commerce, and because its annual gross volume of sales made is

more than $500,000.

      152. Under TIPA:

      [a]n employer may not keep tips received by its employees
                                       -24-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 25 of 29




      for any purpose including allowing managers or supervisors
      to keep any portion of employees’ tips, regardless of whether
      or not it takes a tip credit.


29 U.S.C. § 203.

      153. Defendants kept a portion of tips paid to Plaintiff by Defendants’

customers in the form of fees, and/or mandatory charges and other payments

to management, house moms, DJ and floormen in violation of TIPA.

      154. As a result of Defendants willful violation of TIPA, Plaintiff is

entitled to recover, under the FLSA and TIPA, all tips kept by the employer,

any tip credit claimed by Defendants, an equal amount in liquidated damages

and attorneys’ fees.

                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays that this Court grant relief

as follows:

      a.      As to Count I award Plaintiff judgment for wages at the

              minimum rate, including the recovery of all payments reducing

              wages below the minimum wage, as well as liquidated damages,

              interest and attorneys’ fees as provided for under the FLSA;

      b.      As to Count II award Plaintiff judgment for overtime wages,

              including the recovery of all payments reducing wages below the
                                       -25-
Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 26 of 29




       overtime wage, as well as liquidated damages in an equal

       amount, interest and attorneys’ fees as provided for under the

       FLSA;

 c.    As to Count III award Plaintiff judgment for the recovery of all

       tips kept by the employer, the amount of any tip credit claimed

       by Defendants, an equal amount in liquidated damages and

       reasonable attorneys’ fees under the FLSA and TIPA;

 d.    Award Plaintiff costs of this action, including expert fees;

 e.    Grant Plaintiff a jury trial on all issues so triable; and

 f.    Award Plaintiff such other and further relief as the Court may

       deem just and proper.



                    [Signature page to follow]




                                  -26-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 27 of 29




           This 4th day of April, 2019.



                               FLYNN LAW FIRM, LLC


                               /s/ Jonah A. Flynn
                               Jonah A. Flynn
                               Georgia Bar No. 266555
                               Counsel for Plaintiff
4200 Northside Parkway NE
Building One, Suite 200
Atlanta, GA 30327
Phone: 404-835-9660
Fax: 404-835-6005
e-mail: jflynn@flynnfirm.com


                               DUDLEY LAW, LLC


                               /s/ Ainsworth G. Dudley
                               Ainsworth G. Dudley
                               Ga. Bar No. 231745
                               Attorney for Plaintiff
                               adudleylaw@gmail.com

4200 Northside Parkway
Bldg. 1, Suite 200
Atlanta, GA 30327
404.687.8205




                                    -27-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 28 of 29




                             JURY DEMAND

      Pursuant to F.R.C.P 38, Demand is hereby made for trial by jury

of 12 on all issues raised by these pleadings.


                                       /s/ Jonah A. Flynn




                                       -28-
    Case 1:19-cv-01512-ELR Document 1 Filed 04/04/19 Page 29 of 29




                  CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing pleading complies

with the font and point selections approved by the Court in Local Rule 5.1B.

This pleading has been prepared in Times New Roman font, 14 point.


                                      /s/ Jonah A. Flynn




                                     -29-
